Exhibit 10.31

AMENDMENT NUMBER EIGHT
to the
Master Loan and Security Agreement
Dated as of March 21, 2002
by and between
E-LOAN, INC.
and
GREENWICH CAPITAL FINANCIAL PRODUCTS, INC.



This AMENDMENT NUMBER EIGHT is made this 24th day of September, 2003, by and
between E-LOAN, INC., having an address at 5875 Arnold Road, Dublin, California
94568 (the "Borrower") and GREENWICH CAPITAL FINANCIAL PRODUCTS, INC., having an
address at 600 Steamboat Road, Greenwich, Connecticut 06830 (the "Lender"), to
the Master Loan and Security Agreement, dated as of March 21, 2002, by and
between the Borrower and the Lender, as amended (the "Agreement"). Capitalized
terms used but not otherwise defined herein shall have the meanings assigned to
such terms in the Agreement.

RECITALS



WHEREAS, the Borrower has requested that the Lender agree to amend the Loan
Agreement to increase the amount of HELOCs that may be subject to the facility,
as more expressly set forth below.



WHEREAS, as of the date of this Amendment Number Eight, the Borrower represents
to the Lender that it is in compliance with all of the representations and
warranties and all of the affirmative and negative covenants set forth in the
Loan Agreement and is not in default under the Loan Agreement.



WHEREAS, the Borrower and the Lender have agreed to amend the Agreement as set
forth herein.



NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and for the mutual covenants herein contained,
the parties hereto hereby agree as follows:



SECTION 1. Effective as of September 24, 2003, Section 1 of the Agreement is
hereby amended by deleting the definition of HELOC and replacing it with the
following:



"HELOC" shall mean an open end home equity line of credit made to an "A" credit
Mortgagor and secured by a second mortgage lien and underwritten in accordance
with the Underwriting Guidelines of either Residential Funding Corporation or
Wells Fargo Home Mortgage Inc. A HELOC made to a Mortgagor with a credit rating
lower than "A" shall not be an Eligible Mortgage Loan under this Loan Agreement.



SECTION 2. Effective as of September 24, 2003, Section 1 of the Agreement is
hereby amended by deleting sub-clause (3) from the definition of Maximum Credit
and replacing it with the following:



the Maximum Credit for Mortgage Loans which are HELOCs may not exceed $110
million at any time; provided that, solely to the extent that the Lender has
agreed to act as lead or co-lead underwriter with respect to such Mortgage
Loans, such amount shall be increased to $150 million;

SECTION 3. Fees and Expenses. The Borrower agrees to pay to the Lender all fees
and out of pocket expenses incurred by the Lender in connection with this
Amendment Number Eight (including all reasonable fees and out of pocket costs
and expenses of the Lender's legal counsel incurred in connection with this
Amendment Number Eight), in accordance with Section 11.03 of the Loan Agreement.



SECTION 4. Defined Terms. Any terms capitalized but not otherwise defined herein
should have the respective meanings set forth in the Agreement.



SECTION 5. Limited Effect. Except as amended hereby, the Agreement shall
continue in full force and effect in accordance with its terms. Reference to
this Amendment Number Eight need not be made in the Agreement or any other
instrument or document executed in connection therewith, or in any certificate,
letter or communication issued or made pursuant to, or with respect to, the
Agreement, any reference in any of such items to the Agreement being sufficient
to refer to the Agreement as amended hereby.



SECTION 6. Representations. In order to induce the Lender to execute and deliver
this Amendment Number Eight, the Borrower hereby represents to the Lender that
as of the date hereof, the Borrower is in full compliance with all of the terms
and conditions of the Agreement and no Default or Event of Default has occurred
and is continuing under the Agreement.



SECTION 7. Governing Law. This Amendment Number Eight shall be construed in
accordance with the laws of the State of New York and the obligations, rights,
and remedies of the parties hereunder shall be determined in accordance with
such laws without regard to conflict of laws doctrine applied in such state
(other than Section 5-1401 of the New York General Obligations Law).



SECTION 8. Counterparts. This Amendment Number Eight may be executed by each of
the parties hereto on any number of separate counterparts, each of which shall
be an original and all of which taken together shall constitute one and the same
instrument.



 

[REMAINDER OF THIS PAGE LEFT INTENTIONALLY BLANK]



 

IN WITNESS WHEREOF, the Borrower and the Lender have caused this Amendment
Number Eight to be executed and delivered by their duly authorized officers as
of the day and year first above written.



E-LOAN, INC.

(Borrower)

 

By: /s/________________________
Name: Steve Majerus
Title: Vice President of Capital Markets

 

GREENWICH CAPITAL FINANCIAL PRODUCTS. INC.

(Lender)

 

By: /s/________________________
Name: Anthony Palmisano
Title: Vice President

 




--------------------------------------------------------------------------------


